OPINION
By STEVENS, J.
This action in the lower court was one for the recovery of damages for personal injuries sustained by plaintiff, and for loss of services and loss of consortium, by reason of injuries sustained by plaintiff’s wife.
The trial in the lower court resulted in a verdict and judgment in favor of plaintiff in the sum of $5,000.
The sole claim urged in this court by appellant is that the judgment is excessive, and that because of its excessiveness a re-mittitur should be allowed, or the judgment reversed as being manifestly against the weight of the evidence.
A reading of the record in this case fails to show any evidence of passion or prejudice on the part of the jury in arriving at its verdict, and we are of the opinion that the damages awarded by the jury are not so excessive as to appear to have been awarded as a result of passion or prejudice.
In cases of personal injury, where the amount of the verdict cannot be arrived at by mathematical computation, but is the result of the composite opinion of a jury, and where the facts do not justify a finding that the jury was actuated by passion or prejudice, and the verdict is not so large as to necessarily imply the influence of passion or prejudice, this court, sitting as a reviewing court, can interfere only on the ground that the damages awarded are so excessive as to justify the court in finding that the verdict in that regard is manifestly against the weight of the evidence; and to justify interference on that ground, the judges of this court must be unanimously of the opinion that ■ the verdict is not only not supported by the weight of the evidence, but is manifestly against the weight of the evidence. We are not unanimously of that opinion in this case.
The judgment will be affirmed.
FUNK, PJ, and WASHBURN, J, concur in judgment.